RAPID CHARGING ELECTRIC VEHICLE AND METHOD AND APPARATUS FOR RAPID CHARGING

Primary Examiner: Gary Harris 		Art Unit: 1727       January 20, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 10-11 & 13-17 are allowed.

 	The following is an examiner’s statement of reasons for allowance: 
 	The art made of record Taguchi US 2009/0256523 discloses an electric vehicle (see abstract, title and figure 1) comprising: an electric battery powering a drive system of the vehicle [0002].  The battery is within a vehicle compartment, (shown as 30 in figure 2, [0048]).  The compartment having an air supply conduit (6a, [0048]) and a coolant output (conduit 6b, [0043]) for passing coolant through the compartment (see figure 2); and a coolant delivery (connecting portion 4, [0043]).  The coolant delivery delivering coolant to the coolant input (see figure 2).  The coolant delivery connected to a receptacle on the surface of the vehicle (see figures 1 & 2, [0045]).  
However, Taguchi would not disclose the battery including a plurality of cells and a plurality of channels passing between the cells, the coolant delivery configured for delivering liquid coolant through the channels along planar surfaces of the cells as argued by applicant in response filed 01/10/2022 and illustrated in figures 3 & 4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GARY D HARRIS/           Primary Examiner, Art Unit 1727